DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed February 1, 2022 (hereinafter “02/01/22 Amendment") has been entered, and fully considered.  In the 02/01/22 Amendment, claim 1 was amended, claims 8-20 were cancelled, and claims 21-29 were newly added.  Therefore, claims 1-7 and 21-29 are now pending in the application.         
3.	The 02/01/22 Amendment has overcome the rejections under § 103 previously set forth in the Non-Final Office Action mailed 11/01/21 (“11/01/21 Action”).
4.	New claim rejections under § 103 are set forth herein, necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 6, 7, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0183877 to Williams et al. (“Williams”) in view of U.S. Patent Application Publication No. 2007/0083194 to Kunis et al. ("Kunis").
8.	Regarding claim 1, Williams teaches a valve preparation device [note:  the recitation of “valve preparation” is not limiting, as it provides no antecedent basis for any terms appearing in the body of the claim, recites no essential structure, and, as such, is not necessary to give life, meaning, and vitality to the claim; still further, the claim body describes a structurally complete invention such that deletion of the preamble phrase “valve preparation” does not affect the structure of the claimed invention; regardless, at the least, Williams teaches that the device is capable of being used in the heart (see ¶[0001])] comprising: 
a severing apparatus [note: the device of Williams is utilized for ablation in the heart (see ¶’s [0001], [0074] regarding “source of ablation energy,” & [0081]; further, because the claim recites neither what is being severed nor the energy type or parameters supplied to the first electrode to accomplish the “severing,” it is the Examiner’s position that Williams’ ability to ablate tissue makes it a “severing apparatus” as broadly as claimed; moreover, Williams explicitly teaches the wire and first arm/first electrode that the claim defines as constituting the “severing apparatus” as noted hereinafter] including a wire [elongated expander (17) - ¶’s [0046], [0051] (“In an embodiment, the expander 17 is a wire or tensile member…”); FIGS. 1 & 4A] and a first arm [a first/single spine (27) of the plurality of spines (27) - ¶[0046]; FIGS. 1, 4A] that is biased to bow outwardly [see, e.g., ¶[0081] (“the spines flex outwardly”)] with respect to the wire [(17)]; 
the first arm [a first/single spine (27)] further including a first electrode [see ¶[0066] (“Each spine 27 or cabling 210 carries a plurality of ring electrodes 240, which may be configured as monopolar or bipolar, as known in the art”); FIG. 4A]; 
a… tip connected to a distal end of the wire [(17)] [see ¶’s [0068], [0069]; FIG. 7A]; and 
a sheath [guiding sheath - ¶[0081]] slidably movable from a delivery position [collapsed position - ¶[0081]] in which the sheath covers the severing apparatus [defined in the claim as the wire (17) and first arm (27)] and a deployed position [exposed position - ¶[0081]] in which the sheath is proximally retracted to uncover the severing apparatus [see ¶[0081] (“The guiding sheath covers the spines of the assembly in a collapsed position so that the entire catheter can be passed through the patient's vasculature to the desired location. Once the assembly of the catheter reaches the desired location, e.g., the left atrium, the guiding sheath is withdrawn to expose the assembly”)].  
CONICALLY SHAPED TIP
	Williams teaches that distal tip (22) has “a generally cylindrical shape (with a two-dimensional curvature in the X/Y direction and a linear length in the Z direction), and a domed distal end (with a three-dimensional curvature in the X/Y/Z direction)” [see ¶[0068]].
 	As such, Williams does not explicitly teach:
a conically shaped tip. 
	However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tip in any number of shapes including, e.g., a conically shaped tip, since Applicant has not disclosed that the particular tip shape solves any stated problem, or is for any particular purpose [see Applicant’s published Specification (U.S. 2019/0298517) at, e.g., ¶[0049] (“In the illustrated embodiment, the distal tip 264 is generally conical. Other envisioned shapes include a blunt, rounded or hourglass shaped tip, for example”)].
	Nonetheless, in an effort to foster compact prosecution, Kunis, in a similar field, of endeavor, teaches an ablation catheter (50) including a carrier assembly (85), which includes multiple ablation elements (92) mounted to distal carrier arms (88) [see ¶[0070]; FIG. 1].  The ablation elements (92) and other components of carrier assembly (85) are configured to flex [see ¶[0071]].  Ablation catheter (50) includes a distal tip (94), which is clearly depicted as being “conically shaped” [see, e.g., FIG. 1]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Williams such that the tip is a conically shaped tip, since such a modification amounts merely to the substitution of one known tip shape for another, yielding only predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Still further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
9.	Regarding claim 2, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the severing apparatus further includes a second arm [a second spine (27) of the plurality of spines (27) - ¶[0046]; FIGS. 1, 4A] having a second electrode [see ¶[0066] (“Each spine 27 or cabling 210 carries a plurality of ring electrodes 240, which may be configured as monopolar or bipolar, as known in the art”); FIG. 4A]. 
10.	Regarding claim 3, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the tip includes a piercing electrode [Williams teaches a “distal tip electrode (22)” - (see, e.g., ¶[0065]), and Williams (as modified by Kunis in the rejection of claim 1 above) teaches that the tip is conically shaped; as broadly as currently claimed, applying enough force/pressure to the conically shaped distal tip electrode would result in the piercing/puncturing of tissue; alternatively, it is noted that ablative energy is capable of penetrating tissue].  
11.	Regarding claim 4, the combination of Williams and Kunis teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the first arm [first/single spine (27)] is one of a plurality of arms [plurality of spines (27) - ¶[0046]; FIGS. 1, 4A] and the piercing electrode [conically shaped distal tip electrode] interconnects the plurality of arms [¶’s [0068]-[0069]; FIG. 7A].   
12.	Regarding claim 6, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the wire [(17)] is coaxially positioned with respect to the sheath [clearly shown in FIGS. 1, 4A].  
13.	Regarding claim 7, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches a handle assembly [control handle (16) - ¶’s [0046], [0075]; FIG. 1], wherein the wire [(17)] extends proximally from the tip to the handle assembly [see ¶[0075] (“The expander 17 has a suitable length that extends the entire length of the catheter. The expander includes a proximal end 17P (FIG. 1) that is exposed proximally of the control handle 16, a main portion that extends through the control handle 16, the central lumen 15 of the catheter body 12, and the lumen 32 of the deflection section 14, and an exposed distal portion extending through the assembly 18 and into the distal tip 22”); & FIG. 1].
14.	Regarding claim 21, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the tip is connected to the distal end of the wire with a cap [¶’s [0068]-[0069]; FIG. 7A].   
15.	Regarding claim 22, the combination of Williams and Kunis teaches all of the limitations of claim 21 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the tip is an electrode [distal tip electrode (22) - see, e.g., ¶[0065]].  
16.	Regarding claim 23, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein a distal end of the first arm [first/single spine (27)] is connected to the distal end of the wire [¶’s [0068]-[0069]; FIG. 7A].   
17.	Regarding claim 24, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the first arm has a flat surface [Williams teaches that each spine may have a rectangular cross-section (see ¶[0051]); the sides of a rectangle are flat].  
18.	Regarding claim 25, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the first arm [spine] is made of a shape memory material [nitinol (see ¶[0084]) which is a well-known shape memory material].  
19.	Regarding claim 26, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the conically shaped tip includes an electrode that is configured to pierce a heart valve leaflet [Williams teaches a “distal tip electrode (22)” - (see, e.g., ¶[0065]), and Williams (as modified by Kunis in the rejection of claim 1 above) teaches that the tip is conically shaped; as broadly as currently claimed, the conically shaped distal tip electrode would be capable of piercing a heart valve leaflet upon application of enough force/pressure;  alternatively, it is noted that ablative energy is capable of penetrating a heart valve leaflet].  
20.	Regarding claim 27, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein proximal movement of the tip bows the first arm outwardly from the wire when the sheath is in the deployed position [see ¶[0081] (“The expander is drawn proximally or otherwise manipulated so that the spines flex outwardly”)].  
21.	Regarding claim 28, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches wherein the first electrode is configured to severe tissue when activated [as noted above in the rejection of claim 1, the device of Williams is utilized for ablation in the heart (see ¶’s [0001], [0074] regarding “source of ablation energy,” & [0081]; it is the Examiner’s position that Williams’ ability to ablate tissue makes it a “severing apparatus” as broadly as claimed (the claim does not recite the energy type or parameters supplied to the first electrode to accomplish the “severing”)].
22.	Regarding claim 29, the combination of Williams and Kunis teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Williams further teaches a handle assembly [control handle (16) - ¶’s [0046], [0075]; FIG. 1] including an actuator [proximal end (17P)] coupled to a proximal end of the wire [(17)], wherein the actuator [(17P)] controls the proximal and distal movement of the wire relative to the sheath and handle assembly [see ¶[0075] (“A user manipulates the proximal end 17P by advancing or withdrawing the expander 17 longitudinally relative to the control handle 16 and the catheter so that it can move the distal ends of the spines 27 proximally or distally relative to the catheter to radially expand and contract, respectively, the assembly 18”)].

23.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams and Kunis, as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2019/0069949 to Vrba et al. ("Vrba").
24.	Regarding claim 5, the combination of Williams and Kunis teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
The combination of Williams and Kunis does not, however, teach:
wherein the first arm is made of ribbon wire.  
	Vrba, in a similar field of endeavor, teaches that it was known to use flexible ribbon wires, each having at least one electrode disposed thereon, as structures that are configured to be expanded outward to contact target locations [see ¶[0048]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Williams and Kunis such that the first arm is made of ribbon wire since such a modification amounts merely to the substitution of one known arm material for another, yielding only predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Still further, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).





Response to Arguments
25.	As noted above, the 02/01/22 Amendment has overcome the rejections under § 103 previously set forth in the 11/01/21 Action.  New claim rejections under § 103 are set forth herein, necessitated by Applicant's amendment.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794